 

Case 1:19-mj-03231-JFR Document 13 Filed 10/07/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COUR Garp _pILED oT COURT

ALBUQUERQUE, NEW MEXICO
FOR THE DISTRICT OF NEW MEXICO

OCT 07 2019
UNITED STATES OF AMERICA, MITCHELL R. ELFERS
CLERK
Plaintiff,
VS. No. 19-MJ-3231
GREGORY MONTOYA,
Defendant.

ORDER TOLLING SPEEDY TRIAL COMPUTATION

The Court, having reviewed Defendant’s Unopposed Motion to Continue
Grand Jury Presentment (Doc #), finds the ends of justice served by allowing the
request to toll the speedy indictment computation for a period of 75 days outweigh
the interests of the defendant and the interest of the public in a speedy indictment.
The Court finds that tolling the speedy indictment computation will substantially
increase the likelihood of the parties reaching a settlement in this case that would
avoid the need for a trial. The Court expressly finds that the public’s interest in a
speedy indictment is outweighed by (1) the public’s interest in a reasonably
expeditious resolution of the case; (2) the public’s interest in relieving the burden
that would be placed on judicial, prosecutorial, defense, and law enforcement
resources if the case proceeded to trial; and (3) the potential benefit conferred upon

the defendant in an expedited resolution of the case.
 

Case 1:19-mj-03231-JFR Document 13 Filed 10/07/19 Page 2 of 2

IT IS THEREFORE ORDERED, ADJUDGED, and DECREED that a period
of time not to exceed 75 days, for a total of 105 days, is hereby excluded from the

computation of a speedy indictment pursuant to 18 U.S.C. § 3161 (b) and (h)(7)(A).

  

 

UNITED STATES MAG&STRATE JUDGE
